UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7138


ELVIS WAYNE JONES,

                    Plaintiff - Appellant,

             v.

UNKNOWN,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:17-cv-00365-RAJ-DEM)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elvis Wayne Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elvis Wayne Jones appeals the district court’s order dismissing his complaint

without prejudice for improper venue. * On appeal, we confine our review to the issues

raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Jones’ informal brief does

not challenge the basis for the district court’s disposition, Jones has forfeited appellate

review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th

Cir. 2004). Accordingly, we deny Jones’ “motion for justices to emergency” and affirm

the district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




       *
        Because Jones cannot cure the defect identified by the district court by simply
amending his complaint, the district court’s order is final and appealable. Goode v. Cent.
Va. Legal Aid Soc’y, 807 F.3d 619, 623 (4th Cir. 2015).

                                            2